                        Case: 3:19-cr-00057-jdp Document #: 6 Filed: 05/31/19 Page 1 of 1
                                                WARRANT OF ARREST

                                                                  DISTRICT
       Wniteb ~tates 1JBistrict QI:ourt                                       e-WB~J\El;~-~r-PISTRICT OF WISCONSIN
                                                                              ti..¥~ l.~~.ll.JI
                                                                  DOCKET NO.                                          MAGISTRATE JUDGE CASE NO.

          United States of America
                                                      .19          CR                            57 JDP
                     V.
                                                                  NAME AND ADDRESS OF INDIVIDUAL TO BE ARRESTED:

                                                                        Alex Jarod Zwiefelhofer
          Alex Jarod Zwiefelhofer
                                                                        Bloomer, WI

                                       Defendant.

Warrant Issued on the Basis of:

f   ✓frndictment      D Order of Court OInformation D Complaint
TO: Any Authorized Law Enforcement Officer.
                                                                                                                  -            \-'     ._o
District of Arrest:                                                      City:                                                  qif-~.. ~\ ·, -~ q
YOU ARE HEREBY COMMANDED to arrest the above-named person and bring thaf:;~;~i;i {e./or;fh'g_
United States District Court to answer to the charge(s) listed below.   C:i --_-_  ---o -;::::: a

                                               DESCRIPTION OF CHARGES

knowingly make false representations on a federal application for a firearms purchase




IN VIOLATION OF TITLE:                     18 U.S.C. Section(s) 924(a)(l )(A)
Bail: DETENTION REQUESTED BY THE UNITED STATES ATTORNEY'S OFFICE
                                                                                 t,,,,.-   •-
                                                                                                ..
                                                                                                \, ' ...
Other Conditions of Release:                                   - ,..,

Ordered By:                            Federal Judge/Magistr~i~?cdgc-:· \;' ~1 : Date,_Order:


Clerk of Court:                                                                                      Date Issued:
                  Peter Oppeneer

                                                           RETURN
This Warrant was received and executed with the arrest of the above-named person.
Date Received:                                                                                       Date Executed:
Name and Title of Arresting Officer:                                                                 Signature of Arresting Officer:

            5 kccr-e. Mof~Qt\f\ / Sr~e,;•.d     A9e.,:+                                               d:,/4. ~ -===
